DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because there are apparent typos in figures 4B & 5B.  In figure 4B, the first reference # 403 (under # 401) should be reference # 404.  (See paragraph 0025)  In figure 5B, ref # 303 should be reference # 502.  (See paragraph 0027)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Specification
The disclosure is objected to because of the following informalities: there is an apparent typo in paragraph 0021, last line.  In paragraph 0021, last line, “surface 202” should be -- surface 201 --.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 5, last line, there is a comma instead of a period.  Therefore it is unclear if this is a typo and should be a period instead of a comma or if there is some parts of claim 5 missing.  For compact prosecution, the Examiner is interpreting “of the aircraft,” in claim 5, last line, as -- of the aircraft. --.  

Allowable Subject Matter
Claims 1-8 are allowed.  However, 112 issues need to be addressed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a main wing comprising a left wing and a right wing configured as folding wings; and 5one or more of: a foreplane, comprising a left canard and a right canard configured as folding wings, and/or a tailplane, comprising a left stabiliser and a right stabiliser configured as folding wings” in combination with the remaining claim elements as set forth in claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Bosworth et al. (Pub No. US 2020/0039629 A1) discloses a VTOL aircraft, a main wings, a tailplane, folding wings, a fixed inboard section, a plurality of outboard sections, and downwardly foldable to support the aircraft on a surface.  The references Thomassey (Pub No. US 2017/0305526 A1) & Paduano et al. (Pub No. US 2013/0206921 A1) each disclose a VTOL aircraft, and wings folded to support the aircraft on a surface.  The reference Lundgren (Pub No. US 2014/0014764 A1) discloses a VTOL aircraft, and two sets of wings folded to support an aircraft on a surface.  The reference Gaonjur (Pub No. US 2014/0312177 A1) discloses a VTOL aircraft, wings, canards, stabilisers, and wings or canards and stabilisers are folded to support an aircraft on a surface.  The reference Osder (US Patent No. 5,951,608) discloses a VTOL aircraft, wings, canards, and stabiliser.  The reference Vassiliev .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647